Title: Thomas Boylston Adams to John Adams, 14 February 1799
From: Adams, Thomas Boylston
To: Adams, John


          
            My dear Sir.
            Quincy 14 February 1799.
          
          I arrived at Boston on Monday evening after a prosperous journey, and came out to this place the following afternoon in the Quincy Stage. I had the happiness to find my Mother in tolerable health, and shall be highly rejoyced, if my presence, should in any degree contribute to the continuance of that blessing. The rest of our friends are well, excepting Uncle Adams, who suffers much from a complaint in his Eyes.
          Our town of Boston has undergone little alteration during my absence, but Quincy is altered for the better. I believe it feels a pride in having given birth to the first Magistrate of the United States, and flattered by the preference he has always given it as a residence for himself and family. I feel a great attachment to it myself and hope at some future day to see the sage of Berlin comfortably settled in it or its neighborhood.
          I am writing by the side of a good walnut wood fire in the Library & office, and find myself so comfortably seated, that a sigh now & then escapes me when I reflect, that my lot is cast in a region so remote from it.
          I have received a letter from Mr: Otis Senr: acknowledging the receipt of that which I enclosed to you at New York. He promises to attend to my request respecting the subscription to the loan on my behalf, which authorises me to thank you for complying with my request respecting an advance of the first payment.
          During my journey I conversed freely with my fellow travellers and at the Inns where we stopped. In many instances I was unknown and therefore heard opinions & remarks upon men and things, upon the measures of Government and characters in Office; delivered with less reserve than I probably should had my connections been known. I can truly say, that in all I heard, not a single harsh or unpleasant suggestion was to be found. In my letter by Mr: Otis from Brookfield, I hinted at one subject, which seems to require some explanation to the public before they will be able to comprehend it; I mean the high rate of interest upon the loan. Every body assures me, that the spirit of New England and its confidence in the National Government would have filled twice the amount of the loan at 6% per cent as readily as at the rate it is to bear. I have replied to

this observation, that money could be employed in many ways to greater advantage than by loaning it even at an interest of 8 per cent, and that Government probably were conscious of this fact when the rate of interest was fixed. That in some of the States money bears a legal interest of 7 per cent, and the general government could not with propriety offer a lower interest than could be obtained elsewhere &ca: But as I am unacquainted with the motives which influenced the head of the Treasury in the adoption of this measure, I am unable to satisfy those who demand of me the reasons of it. Our Government, at a future day, may have occasion to try the experiment of a loan, at less interest than the present, and it is thought, that the precedent now given may, in such case, have an unfavorable tendency.
          There is much talk respecting the extraordinary measures of the Virginia and Kentucky Legislatures, and the symptoms of opposition which have lately appeared in those States to the federal Government. Every body laments this unnatural defection, but no body appears to think the Government endangered by it. The ultima ratio, they say is in the hands of the government itself, which will doubtless employ it for self preservation when necessary. The Legislature of this State has done itself honor, by the manner in which they have treated the Resolutions of those States respecting the Alien and Sedition laws. The Report of the joint Committee of the Senate & House passed & was agreed to by the latter on the 12th: instt: by a majority of 116 to 29.
          I passed two days with Col. Smith and my Sister at East Chester, much to my satisfaction. The school of adversity has in my mind improved their condition in many particulars. The dogs and the horses, as you observe, are still there, but at least they have a farm to feed upon. I like Cincinatus better than Anthony.
          I beg to be kindly remembered to Mr: Otis and family and to all other friends. Please to tell Dr: Rush, with my best respects, that he must be responsible to my Mother for my safety, if I return and establish myself within his jurisdiction. I know not whether she will forgive him for the share of influence he had in fixing my purpose so contrary to her inclination.
          I am with the most dutiful attachment / Your Son
          
            Thomas B Ada[ms]
          
        